

116 S2325 IS: Super Pollutants Act
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2325IN THE SENATE OF THE UNITED STATESJuly 30, 2019Mr. Murphy (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a task force to review policies and measures to promote, and to develop best practices
			 for, reduction of short-lived climate pollutants, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Super Pollutants Act. 2.FindingsCongress finds that—
 (1)short-lived climate pollutants account for 40 percent of near-term global warming impacting the atmosphere, even though those pollutants account for a much smaller percentage of warming agents by weight;
 (2)reducing short-lived climate pollutant emissions could— (A)cut the rate of sea-level rise by 25 percent, according to the National Center for Atmospheric Research and the Scripps Institution of Oceanography; and
 (B)according to the United Nations Environment Programme— (i)prevent more than 2,000,000 premature deaths each year;
 (ii)prevent more than 30,000,000 tons of crop losses each year; (iii)cut the rate of warming by up to 0.6 degrees Celsius by 2050; and
 (iv)significantly contribute toward the overall global target of holding increased warming below 1.5 degrees Celsius;
 (3)the United States— (A)is one of the largest consumers of hy­dro­fluo­ro­car­bons in the world;
 (B)provides significant innovation in the development and commercialization of low-global warming potential alternatives that are already penetrating markets worldwide; and
 (C)could serve as a leader and exemplar of responsibly phasing down hydrofluorocarbon production and consumption, with strong support from industries that formerly used hy­dro­fluo­ro­car­bons but are transitioning quickly to lower-global warming potential alternatives;
 (4)the Montreal Protocol on Substances that Deplete the Ozone Layer has been an extraordinarily successful model for—
 (A)protecting the stratospheric ozone layer; and (B)achieving significant climate protection cobenefits;
 (5)since the Montreal Protocol was signed in 1987, there has been an elimination of more than 95 percent of ozone-depleting substances;
 (6)on full implementation of the Montreal Protocol, the ozone layer should return to pre-1980 levels by 2050; and
 (7)the Interagency Strategy to Reduce Methane Emissions, released in March 2014, outlines a proactive agenda for reducing methane leakage and waste throughout the United States economy.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate.
 (3)High-GWP HFCThe term high-GWP HFC means newly manufactured hy­dro­fluo­ro­car­bons with a global warming potential calculated over a 100-year period of greater than 150, as described in the Fifth Assessment Report of the Intergovernmental Panel on Climate Change.
 (4)Relevant Federal agencyThe term relevant Federal agencyrelevant Federal agency means the Department of Agriculture, the Department of Commerce, the Department of Defense, the Department of Energy, the Department of Health and Human Services, the Department of the Interior, the Department of State, the Department of Transportation, the Environmental Protection Agency, the National Oceanic and Atmospheric Administration, the Council on Environmental Quality, the United States Agency for International Development, and any other Federal agency the President determines appropriate.
 (5)Short-lived climate pollutantThe term short-lived climate pollutant means— (A)black carbon;
 (B)methane; and (C)high-GWP HFC.
 (6)Task ForceThe term Task Force means the Interagency Task Force on Short-Lived Climate Pollutant Mitigation established under section 4(a).
			4.Interagency Task Force on Short-Lived Climate Pollutant Mitigation
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a task force, to be known as the Interagency Task Force on Short-Lived Climate Pollutant Mitigation.
 (b)MembershipThe members of the Task Force shall include the head (or a designee thereof) of each relevant Federal agency.
 (c)DutiesThe Task Force shall— (1)not later than 180 days after the date of enactment of this Act, submit to the appropriate congressional committees a report that includes specific plans of each relevant Federal agency—
 (A)to purchase cleaner alternatives to high-GWP HFC whenever feasible; and (B)to transition over time to equipment that uses safer and more sustainable alternatives to high-GWP HFC;
 (2)review the policy recommendations made by— (A)the Intergovernmental Panel on Climate Change;
 (B)the United States Climate Alliance; (C)the Interagency Strategy to Reduce Methane Emissions;
 (D)the Council on Climate Preparedness and Resilience; and (E)the Clean Cooking Alliance;
 (3)develop an action plan to reduce short-lived climate pollutants that incorporates any appropriate proposals or recommendations made by the entities referred to in paragraph (2) that are relevant to short-lived climate pollutants;
 (4)identify any Federal program that is, or could be, relevant to reducing short-lived climate pollutants—
 (A)in the United States; or (B)worldwide;
 (5)identify overlapping and duplicative Federal programs addressing short-lived climate pollutants that would benefit from consolidation and streamlining;
 (6)identify gaps and serious deficiencies in Federal programs targeted at short-lived climate pollutants, including gaps and deficiencies that can be addressed through a combination of assessment, scientific research, monitoring, and technological development activities, with an emphasis on—
 (A)industry standards; and (B)public-private partnerships;
 (7)in developing recommendations, consult with affected stakeholders in private industry; and (8)not later than 18 months after the date of enactment of this Act, submit to the appropriate congressional committees a report describing the findings and recommendations resulting from the activities described in paragraphs (2) through (7).
				5.Reduction of black carbon emissions
			(a)Comprehensive plan
 (1)In generalConsistent with strategies adopted by the International Maritime Organization to reduce greenhouse gas emissions from ships, the Secretary of State, in consultation with the Secretary of Transportation, the Secretary of Commerce, the Administrator, and the Commandant of the Coast Guard, shall develop a comprehensive plan to reduce black carbon emissions from ships based on appropriate emissions data from oceangoing vessels. The plan shall provide for such reduction through—
 (A)a clean freight partnership; (B)limits on black carbon emissions; and
 (C)efforts that include protection of access to critical fuel shipments and emergency needs of coastal communities.
 (2)RoadmapA principal objective of the plan developed pursuant to paragraph (1) shall be the establishment, in coordination with the Secretary of Transportation, of a roadmap for helping countries to reduce fine-particle (PM2.5) and black carbon emissions in the shipping sector through—
 (A)the installation of advanced emissions controls; (B)the reduction of sulfur content in fuels; and
 (C)the adoption of black carbon control policies. (b)Black carbon emissions reduction goalsThe Secretary of State, in coordination with relevant Federal agencies, shall—
 (1)lead an effort to reduce black carbon through an Arctic-wide aspirational black carbon goal; and (2)encourage observers of the Arctic Council (including India and China) to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane.
 (c)Climate and clean air coalitionThe Secretary of State is encouraged to work with the Climate and Clean Air Coalition To Reduce Short-Lived Climate Pollutants to craft specific financing mechanisms for the incremental cost of international black carbon mitigation activities.
			(d)Black carbon mitigation activities
 (1)PrioritizationThe Administrator of the United States Agency for International Development, in cooperation with the Administrator, shall—
 (A)encourage black carbon mitigation activities as part of official development assistance and programmatic activities;
 (B)give special emphasis to projects that produce substantial environmental, gender, livelihood, and public health benefits, including support for clean-burning cookstoves and fuels; and
 (C)work with the Global Alliance for Clean Cookstoves to help developing nations establish thriving markets for clean and efficient cooking solutions.
 (2)Emissions reductionsThe Secretary of State, in collaboration with the Administrator and the Secretary of Transportation, shall provide aid to international efforts to reduce black carbon emissions from diesel trucks and ships, 2-stroke engines, diesel generators, and industrial processes by providing technical assistance—
 (A)to help developing nations lower the sulfur content of diesel fuels; (B)to expand access to diesel particulate filters;
 (C)to provide vehicle manufacturers with low-emission engine designs; (D)to develop other mitigation activities, including energy efficiency alternatives for generators and industrial processes; and
 (E)to reduce ammonia emissions from agriculture. 6.Global reductions in high-GWP fluorinated gases (a)Sense of Congress regarding Energy StarIt is the sense of Congress that the Administrator, in cooperation with the Secretary of Energy, should consider modifications to the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) to include refrigerant systems that—
 (1)achieve best-in-class energy efficiency savings; and (2)use next generation technologies for refrigerants and foam-blowing agents.
				(b)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the National Academies of Sciences, Engineering, and Medicine, in collaboration with the Administrator, the Secretary of Energy, the Secretary of Transportation, and the National Institute of Standards and Technology, shall submit to the Congress and publish a report that—
 (A)identifies and evaluates substitute technologies, products, practices, and processes for fluorinated compounds on a sector-by-sector basis for the sectors described in paragraph (2);
 (B)identifies and describes the legal, regulatory, technical, and other barriers to the development and broader deployment of substitutes for fluorinated compounds within the sectors described in paragraph (2) and subsectors therein in which such fluorinated compounds are produced, used, and emitted;
 (C)includes recommendations regarding any changes in Federal law, regulation, guidance, and practice that can lower, avoid, or eliminate the barriers identified in subparagraph (B); and
 (D)includes the earliest possible dates, or date ranges, by which each sector described in paragraph (2) can cease producing, using, and emitting fluorinated compounds and transition to substitute technologies, products, practices, and processes, taking into account technological feasibility, safety, availability, environmental protection, and other relevant factors, including, where applicable, the life-cycle climate performance of fluorinated compounds and their substitutes.
 (2)Sectors describedThe sectors described in this paragraph are the following sectors: (A)Natural resource extraction and refining.
 (B)Power generation and transmission. (C)Transportation.
 (D)Solid waste. (E)Chemical production, and chemical industrial and commercial uses.
 (F)Agriculture. (G)Wastewater.
 (H)Buildings. (I)Any other sector or subsector that the National Academies of Sciences, Engineering, and Medicine determines relevant.
 (c)Sense of Senate regarding leadership and supportIt is the sense of the Senate that United States should provide leadership and full support of the amendment agreed to on October 15, 2016, by the parties to the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987, which ensures a smooth, technically feasible global transition away from high-GWP HFC.
			(d)Reclaimed refrigerants
				(1)Requirement
 (A)In generalExcept as provided in subparagraph (B), a refrigerant that is recovered shall be reclaimed before the refrigerant is sold or transferred to a new owner.
 (B)ExceptionSubparagraph (A) shall not apply in any case in which a recovered refrigerant is sold or transferred to a new owner solely for the purpose of being reclaimed or destroyed.
					(2)Promoting use in public buildings
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of General Services shall issue guidance relating to the procurement of reclaimed refrigerants to service existing equipment in public buildings.
 (B)PreferenceThe guidance issued under subparagraph (A) shall give preference to the use of reclaimed refrigerants if—
 (i)the refrigerant was reclaimed by an individual or entity that is certified under the laboratory certification program of the Air Conditioning, Heating, and Refrigeration Institute; and
 (ii)the price of the reclaimed refrigerant does not exceed the price of a newly manufactured refrigerant.
						7.Reduction of methane emissions
 (a)Technical guidanceThe Administrator, the Secretary of Commerce, the Secretary of Energy, and the Secretary of State shall—
 (1)provide to foreign countries technical guidance regarding containment of emissions from gas drilling, landfills, coal mining, and agriculture, including through trade delegations and international initiatives such as—
 (A)the Global Shale Gas Initiative of the Department of State; and (B)the Global Methane Initiative; and
 (2)collaborate with— (A)the Global Gas Flaring Reduction Partnership of the World Bank; and
 (B)the Global Methane Initiative, the Natural Gas STAR Program, the Climate and Clean Air Coalition Oil and Gas Methane Partnership, and other voluntary reduction programs of the Environmental Protection Agency.
					(b)Methane targets
 (1)Codifying final NSPS ruleThe amendments to the Code of Federal Regulations made pursuant to the final rule of the Environmental Protection Agency, titled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources, and published in the Federal Register on June 3, 2016 (81 Fed. Reg. 35824 et seq.), shall have the same force and effect of law as if such amendments had been enacted by an Act of Congress, except that the Administrator may revise such provisions, consistent with the Clean Air Act (42 U.S.C. 7401 et seq.), if such revision would result in a net reduction in methane or other greenhouse gas emissions.
 (2)Sense of Congress regarding methane reductions from existing facilitiesIt is the sense of Congress that— (A)oil and gas operations should reduce methane emissions from oil and gas by 40 to 45 percent below 2012 levels by 2025;
 (B)voluntary efforts by select members of the oil and gas industry, such as the Oil and Gas Climate Initiative, which has pledged to reduce the methane intensity of upstream gas and oil operations to less than 0.25 percent by calendar year 2025, should be adopted by the industry as a whole; and
 (C)if the results of voluntary efforts fail to yield significant emissions reductions, as described in subparagraph (A), pursuant to section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)), the Administrator should—
 (i)not later than 1 year after the date of enactment of this Act, propose standards of performance for methane emissions from existing oil and gas operations; and
 (ii)not later than 1 year after the deadline described in clause (i), finalize the standards described in that clause.
						(c)Senses of Congress
 (1)United States leadershipIt is the sense of Congress that United States leadership supports the guiding principles on Reducing methane emissions across the national gas value chain published in November 2017. (2)Financing conditionsIt is the sense of Congress that, in evaluating gas and oil-related projects for financial support, the United States Export-Import Bank and the Overseas Private Investment Corporation should condition financing for those projects on—
 (A)the deployment of the best technology, methods, and management practices for detecting and repairing leaks of methane throughout the oil and gas production, processing, transportation, and distribution system;
 (B)the minimization of venting and inefficient or unnecessary flaring; and (C)the deployment of best technology, methods, and management practices for reducing emissions of other air pollution, especially—
 (i)volatile organic compounds; and (ii)hazardous air pollutants.